Citation Nr: 1451032	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-24 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a traumatic brain injury (TBI) with residual memory loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACTDUTRA) from April 2003 to September 2003 and on active duty from December 2003 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran testified at a video conference hearing before the Board in February 2013.

A claim of entitlement to TDIU is inferred based on the claim for increased rating for service-connected PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When the Veteran submitted his VA Form 9, Substantive Appeal, he indicated that he was likely unemployable due to his PTSD.  Accordingly, this additional issue is listed on the title page of this decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

With regard to the claim of entitlement to an increased rating for PTSD, the Veteran contends that he warrants a 100 percent rating.  He indicated that his symptomatology renders him incapable of working.  The Veteran was last afforded a VA examination in August 2011 at which time the examiner noted that the Veteran was functioning very poorly and most likely could not compete successfully for employment, but the examiner indicated that he was unable to say that it was due primarily to PTSD.  He indicated that a combination of borderline personality disorder and some PTSD symptoms rendered the Veteran unable to work.  The Veteran also testified that his PTSD symptoms are much more severe than the currently assigned 50 percent rating.  The Board has determined that a current VA examination is necessary in order to properly adjudicate the Veteran's claim for an increased rating.   

With regard to the claim for entitlement to service connection for a TBI, the Veteran has not been afforded a VA examination to assess the claim.  In an initial service connection claim, VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran testified that he was exposed to several improvised explosive devices (IEDs) during his service in Iraq.  He stated that on one occasions he was in a Humvee that tipped over and he was thrown from the vehicle and rendered unconscious when he hit his head.  He indicated that was also rendered unconscious during a friendly fire incident when someone fired from a Bradley fighting vehicle, which lifted the Veteran and threw him.  He testified that he has had memory loss since these incidents in service.  

VA treatment records reflect reports of concussions during service as a result of IED explosions.  In September 2009, the Veteran reported dizziness and memory loss.  He was assessed with a single concussion history at that time.  

At an October 2010 VA examination for purposes of evaluating the Veteran's claim for PTSD, the examiner noted that the Veteran's treatment records reflect that a TBI was suspected but the Veteran did not follow up for any treatment or consultations.  The examiner noted that the Veteran should be examined by a qualified neuropsychologist for possible TBI and its impact of functioning.  

In light of the Veteran's report of TBI symptoms since the reported IED explosions in service and the VA examiner's assessment of a possible TBI, a VA examination and etiology opinion should be obtained.  

With respect to entitlement to TDIU, the evidence does not provide sufficient detail to assess the Veteran's employability status.  Review of the PTSD examinations of record reflects that the Veteran may be unable to work due to the combination of PTSD and a personality disorder.  There is no medical opinion of record specifically addressing the Veteran's current employability status. 

VA outpatient treatment reports dated through April 2011 have been associated with the claim file.  While some of the records dated during this time period reflect treatment for psychiatric symptoms, the August 2011 VA examiner reviewed the Veteran's psychiatric history including inpatient treatment at VA dated in July 2008 and August 2008 and outpatient records dated in 2009 which are not of record.  Additionally, it is unclear whether any additional relevant treatment records exist.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any records identified by the Veteran should be made. 38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any medical treatment, VA or non-VA, received for PTSD and a TBI since April 2011.  The records of any treatment identified by the Veteran should also be obtained.  Inpatient VA mental health treatment records dated in 2008 and outpatient mental health treatment records dated in 2009 should also be associated with the claims file, whether or not the Veteran responds to the request for information.  

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide a full multi-axial diagnosis pursuant to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, including the assignment of a Global Assessment of Functioning score.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD.  The examiner should also discuss functional effects of his service-connected disabilities, including PTSD, kidney stones, and tinnitus, relative to his ability to engage in substantially employment.

3.  Thereafter, schedule the Veteran for a medical examination to ascertain whether the Veteran currently has any residuals of the claimed TBI.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that the Veteran has residuals of an inservice TBI.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  If the examiner determines that the Veteran has residuals of a TBI related to service, the examiner should discuss the functional effects thereof, relative to the Veteran's ability to secure or follow a substantially gainful.   

4.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

